Exhibit (10)(i)(1.6)

 

EXECUTION COPY

 

AMENDMENT AND CONSENT NO. 6 TO THE

LOAN DOCUMENTS

 

Dated as of March 1, 2002                 

 

AMENDMENT AND CONSENT NO. 6 TO THE LOAN DOCUMENTS (this “Amendment”) among
BROADWING INC. (f/k/a Cincinnati Bell Inc.), an Ohio corporation (“Broadwing”),
and BROADWING COMMUNICATIONS SERVICES INC. (f/k/a IXC Communications Services,
Inc.), a Delaware corporation (“Broadwing Communications Services”, and together
with Broadwing, each a “Borrower” and collectively the “Borrowers”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement (as defined below) (the “Lenders”), BANK OF AMERICA, N.A., as
syndication agent, CITICORP USA, INC., as administrative agent (the
“Administrative Agent”), and the other agents party to the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

(1)           Each Borrower, the Lenders and the Administrative Agent have
entered into an Amendment and Restatement of the Credit Agreement dated as of
January 12, 2000, and amendments thereto dated as of May 17, 2000, November 3,
2000, June 12, 2001, June 27, 2001 and December 13, 2001 (such Amendment and
Restatement of the Credit Agreement, as so amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”).  Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement or the Security Agreements referred to below, as the case
may be.

 

(2)           Broadwing has entered into an Asset Purchase Agreement (the “Asset
Purchase Agreement”) dated as of February 4, 2002 with Cincinnati Bell Directory
Inc. (“Directory”) and CBD Media, Inc. (“CBD Media”) to sell substantially all
of the assets of Directory to CBD Media (the “Directory Sale”).  After the
consummation of the Directory Sale, Directory may be merged into Broadwing.

 

(3)           In connection with the Directory Sale, Broadwing and Directory
will make an equity contribution in the amount of $8,846,000 to CBD Media (the
“Equity Contribution”) in exchange for 2.5% of the outstanding shares of common
stock of CBD Media Holdings, Inc., a Delaware corporation and sole shareholder
of CBD Media (the “CBD Equity Interest”).

 

(4)           Cincinnati Bell Wireless Company intends to sell (the “Spectrum
Asset Sale”) certain spectrum assets (the “Spectrum Assets”) to a third party
(the “Financier”) who will, in turn, sell the Spectrum Assets, either directly
or indirectly through a newly created Subsidiary of CBI (“Newco”), to Cincinnati
Bell Wireless L.L.C. (“Wireless”) and such Financier will provide financing (the
“Financing”) for the Spectrum Asset Sale to Newco or Wireless which Financing
will be guaranteed by CBI (collectively, the “Spectrum Transaction”).

 

--------------------------------------------------------------------------------


 

(5)           The Borrowers have requested and the Lenders have agreed to
consent to the Directory Sale, the Equity Contribution and the Spectrum
Transaction upon the terms and conditions set forth herein and to further amend
the Loan Documents as hereinafter set forth.

 

SECTION 1.   Consents under the Credit Agreement.  (a)             Each of the
Lenders and the Administrative Agent hereby consent to the Directory Sale by
Broadwing, and solely in connection with the Directory Sale, waive any and all
Defaults and Events of Default under Sections 5.01(e), 5.02(d), (e), (l) or
7.01(c) that would result from the Directory Sale and the possible merger of
Directory into Broadwing; provided that (i) the Directory Sale is consummated
substantially on the terms as set forth in the Asset Purchase Agreement (without
any amendments, waivers or other modifications thereto which have not been
approved by the Administrative Agent and the Required Lenders); (ii) the
Directory Sale shall occur on or before May 6, 2002; (iii) immediately before
and after giving effect to the Directory Sale and this Amendment, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and (iv) on the date of receipt of the Net Cash Proceeds related to
the Directory Sale (the “Prepayment Date”), 100% of the Net Cash Proceeds less
the amount of the Equity Contribution (the “Adjusted Net Cash Proceeds”)
received from the Directory Sale shall be applied to prepay the Facilities in
accordance with clause (b) below.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2.06(B)(II) OF
THE CREDIT AGREEMENT, EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY
AGREE THAT THE ADJUSTED NET CASH PROCEEDS RECEIVED BY BROADWING FROM THE
DIRECTORY SALE SHALL BE (I) ALLOCATED PRO RATA TO THE TERM A ADVANCES, THE
INCREMENTAL TERM B ADVANCES AND THE INCREMENTAL TERM C ADVANCES AND (II) APPLIED
(X) IN THE CASE OF THE INCREMENTAL TERM B ADVANCES AND THE INCREMENTAL TERM C
ADVANCES, TO THE INSTALLMENTS THEREOF PRO RATA TO THE REMAINING INSTALLMENTS
THEREOF, AND (Y) IN THE CASE OF THE TERM A ADVANCES, TO THE REMAINING
INSTALLMENTS THEREOF IN ORDER OF MATURITY.


 


(C)           EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY CONSENT TO
THE EQUITY CONTRIBUTION BY BROADWING AND DIRECTORY, AND SOLELY IN CONNECTION
WITH THE EQUITY CONTRIBUTION, WAIVE ANY AND ALL DEFAULTS AND EVENTS OF DEFAULT
UNDER SECTIONS 5.02(F), (G) OR 7.01(C) THAT WOULD RESULT FROM THE EQUITY
CONTRIBUTION; PROVIDED THAT (I) IMMEDIATELY BEFORE AND AFTER GIVING EFFECT
THERETO AND TO THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (II) NEITHER THE BORROWERS
NOR ANY SUBSIDIARY SHALL BECOME LIABLE FOR THE DEBT OF CBD MEDIA HOLDINGS EXCEPT
TO THE EXTENT THE BORROWERS OR SUCH SUBSIDIARY WOULD BE PERMITTED UNDER SECTION
5.02(B) TO INCUR SUCH DEBT, (III) AFTER THE CONSUMMATION OF THE EQUITY
CONTRIBUTION, ALL OF THE CBD EQUITY INTERESTS HELD BY THE BORROWERS OR ANY
SUBSIDIARY ARE HELD BY BROADWING HOLDINGS INC., (IV) THE DIRECTORY SALE SHALL
HAVE BEEN CONSUMMATED CONCURRENTLY WITH OR PRIOR TO THE EQUITY CONTRIBUTION, AND
(V) THE AMOUNT OF THE EQUITY CONTRIBUTION SHALL BE EXCLUDED FROM THE COMPUTATION
OF THE AMOUNT OF INVESTMENTS MADE BY THE BORROWERS AND THEIR SUBSIDIARIES
PURSUANT TO SECTION 5.02(F) FOR PURPOSES OF DETERMINING COMPLIANCE WITH SUCH
SECTION.


 


(D)           EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY CONSENT TO
THE SPECTRUM TRANSACTION, AND SOLELY IN CONNECTION WITH THE CONSUMMATION OF THE
SPECTRUM TRANSACTION, WAIVE ANY AND ALL DEFAULTS AND EVENTS OF DEFAULT UNDER
SECTIONS 2.06(B)(III), 5.02(A), (B), (E), (F), (L), (O), (P) OR 7.01(C) THAT
WOULD RESULT FROM THE SPECTRUM TRANSACTION;

 

2

--------------------------------------------------------------------------------


 

 


PROVIDED THAT (I) THE GROSS PROCEEDS RECEIVED FROM THE SPECTRUM ASSET SALE SHALL
BE AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTY AND ASSETS SO SOLD AS
DETERMINED AT THE TIME OF SUCH SALE; (II) AT LEAST 80% OF THE VALUE OF THE
AGGREGATE CONSIDERATION RECEIVED FROM THE SPECTRUM ASSET SALE SHALL BE IN CASH
AND SHALL BE RECEIVED WITHIN 5 BUSINESS DAYS AFTER THE DATE OF CONSUMMATION OF
SUCH SALE; (III) IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO AND TO THIS
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
OR WOULD RESULT THEREFROM; (IV) ON THE DATE OF THE SPECTRUM ASSET SALE, 100% OF
THE NET CASH PROCEEDS RECEIVED FROM THE SPECTRUM ASSET SALE SHALL BE APPLIED TO
PREPAY THE FACILITIES RATABLY FIRST TO THE TERM A ADVANCES, THE INCREMENTAL TERM
B ADVANCES AND THE INCREMENTAL TERM C ADVANCES AND TO THE INSTALLMENTS THEREOF
PRO RATA TO THE REMAINING INSTALLMENTS THEREOF AND SECOND TO THE REVOLVING
CREDIT ADVANCES AS SET FORTH IN CLAUSE 2.06(B)(VI) OF THE CREDIT AGREEMENT; (V)
IN THE EVENT THAT NEWCO IS CREATED TO ACQUIRE OR LEASE THE SPECTRUM ASSETS OR
PARTICIPATE IN THE FINANCING, NEWCO WILL BE A WHOLLY-OWNED DIRECT OR INDIRECT
SUBSIDIARY OF BROADWING, (VI) THE CONDITIONS OF SECTION 5.01(J) (II) OF THE
CREDIT AGREEMENT ARE SATISFIED IN ACCORDANCE WITH THEIR TERMS, (VII) THE DEBT
INCURRED BY NEWCO OR WIRELESS WITH RESPECT TO THE FINANCING (THE “FINANCING
DEBT”) DOES NOT EXCEED $60,000,000; (VIII) THE FINANCING DEBT IS SECURED SOLELY
BY THE SPECTRUM ASSETS, (IX) THE FINANCING DEBT IS NON-RECOURSE TO THE BORROWERS
AND THEIR SUBSIDIARIES; PROVIDED THAT BROADWING MAY GUARANTEE THE FINANCING DEBT
SO LONG AS SUCH GUARANTEE IS UNSECURED AND IS SUBORDINATED TO THE OBLIGATIONS OF
THE LOAN PARTIES UNDER THE LOAN DOCUMENTS PURSUANT TO A SUBORDINATION AGREEMENT
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND 
(X) THE OTHER TERMS AND CONDITIONS OF THE SPECTRUM TRANSACTION ARE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT. THE AMOUNT OF THE FINANCING DEBT AND
THE SPECTRUM ASSET SALE SHALL BE EXCLUDED FROM THE COMPUTATION OF THE AMOUNT OF
DEBT INCURRED BY THE BORROWERS AND THEIR SUBSIDIARIES PURSUANT TO SECTION
5.02(B)(III) AND THE AMOUNT OF ASSET SALES, LEASES AND TRANSFERS MADE BY THE
BORROWERS AND THEIR SUBSIDIARIES WITH RESPECT TO SECTION 5.02(E) FOR PURPOSES OF
DETERMINING COMPLIANCE WITH SUCH SECTIONS


.

SECTION 2.   Amendments to the Credit Agreement.  The Credit Agreement is,
effective as of the Amendment No. 6 Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:


 


(A)           THE FOLLOWING DEFINITIONS IN SECTION 1.01 ARE AMENDED AS HEREAFTER
SET FORTH:

 

(I)            THE DEFINITION OF “CONSOLIDATED EBITDA” IS AMENDED BY DELETING
THE WORD “AND” IMMEDIATELY PRECEDING CLAUSE (VI) AND ADDING A NEW CLAUSE (VII)
TO READ AS FOLLOWS:

 

“and (vii) all charges taken in accordance with SFAS 142 (the “SFAS 142
Charges”)”.

 

(II)           CLAUSE (V) OF THE DEFINITION OF “CONSOLIDATED EBITDA” IS HEREBY
AMENDED TO DELETE THE FIRST COMMA IN THE FIRST LINE THEREOF BETWEEN THE WORDS
“NON-CASH” AND “NON-RECURRING” AND SUBSTITUTE THEREFOR THE WORD “OR” AND TO
DELETE THE COMMA IN THE NINETEENTH LINE THEREOF BETWEEN THE WORDS “NON-CASH” AND
“NON-RECURRING” AND SUBSTITUTE THEREFOR THE WORD “OR”.

 

3

--------------------------------------------------------------------------------


 

(III)          THE DEFINITION OF “EXCESS CASH FLOW” IS AMENDED BY ADDING THE
WORDS “ADJUSTED TO EXCLUDE ANY CASH GAINS ATTRIBUTABLE TO ANY TRANSACTION THAT
REQUIRES PREPAYMENT OF TERM ADVANCES PURSUANT TO SECTION 2.06(B)” TO THE END OF
CLAUSE (A)(I) THEREOF.

 


(B)           SECTION 1.01 IS FURTHER AMENDED BY ADDING THE FOLLOWING NEW
DEFINITION IN ALPHABETICAL ORDER:

 

“‘Incremental Term B Lender’ means each Lender that has made an Incremental Term
B Advance.”


 


(C)           SECTION 5.02(B)(I)(B) OF THE CREDIT AGREEMENT IS AMENDED BY
DELETING THE FIGURE “$500 MILLION” IN CLAUSE (Y) AND SUBSTITUTING THEREFOR THE
FIGURE “$1 BILLION” AND BY ADDING AT THE END OF SUCH SUBSECTION IMMEDIATELY
PRIOR TO THE PERIOD A PROVISO TO READ AS FOLLOWS:

 

“; provided that 100% of the Net Cash Proceeds of any additional Subordinated
Debt in excess of $500 million principal amount issued after the date hereof
shall be applied to prepay the Facilities ratably first to the Term A Advances,
the Incremental Term B Advances and the Incremental Term C Advances and to the
installments thereof pro rata to the remaining installments thereof and second
to the Revolving Credit Advances as set forth in clause 2.06(b)(vi) of the
Credit Agreement (it being understood that all expenses or other amounts
deducted in determining the calculation of Net Cash Proceeds shall be applied
equally over the total principal amount of the Subordinated Debt being issued
and shall reduce the principal amount of such Subordinated Debt in excess of
$500 million only by the amount of such expenses attributable to such excess)”


 


(D)           SECTION 5.02(B)(III)(C) OF THE CREDIT AGREEMENT IS AMENDED BY
DELETING THE FIGURE “$75,000,000” AND SUBSTITUTING THEREFOR THE FIGURE
“$125,000,000”.


 


(E)           SECTION 5.02(B)(III)(H) OF THE CREDIT AGREEMENT IS AMENDED BY
DELETING THE FIGURE “$10,000,000” AND SUBSTITUTING THEREFOR THE FIGURE
“$20,000,000”.


 


(F)            SECTION 5.02(D) IS AMENDED BY DELETING THE WORD “AND” IMMEDIATELY
PRECEDING CLAUSE (III), ADDING THE PHRASE “; AND” AT THE END OF CLAUSE (III)
IMMEDIATELY BEFORE THE “;” AND ADDING A NEW CLAUSE (IV) TO READ AS FOLLOWS:

 

“(iv) the Subsidiaries of Mutual Signal Holding Corp. may merge into Mutual
Signal Holding Corp.;”


 


(G)           SECTION 5.02(G) IS AMENDED BY DELETING THE WORD “AND” IMMEDIATELY
PRECEDING CLAUSE (VI), ADDING THE PHRASE “, AND” AT THE END OF CLAUSE (VI)
IMMEDIATELY BEFORE THE PERIOD AND ADDING A NEW CLAUSE (VII) TO READ AS FOLLOWS:

 

“(vii)  (x) any Subsidiary of CBI may make a dividend of Equity Interests, or
distribution of Equity Interests, of any of its Subsidiaries to the Borrowers or
any wholly-owned Subsidiary of CBI that is a Subsidiary Guarantor and (y) Mutual
Signal Holding Corp. may distribute all or substantially all of its assets to
IXCS; provided in the

 

4

--------------------------------------------------------------------------------


 

case of clauses (x) and (y) such dividend or distribution is not materially
adverse to the Lenders in the sole determination of the Administrative Agent”.

 


(H)           SECTION 5.04(D) IS AMENDED BY AMENDING THE SCHEDULE THEREIN TO
DELETE THE NUMBERS “3.50”, “3.50”, AND “3.50” FOR THE PERIODS ENDING DECEMBER
31, 2003 THROUGH JUNE 30, 2004 AND SUBSTITUTING THEREFOR THE FOLLOWING NUMBERS
SET FORTH OPPOSITE THE DATES REFERRED TO BELOW:

 

“Period Ending

 

Ratio

 

 

 

 

 

December 31, 2003

 

2.75

 

 

 

 

 

March 31, 2004

 

3.00

 

 

 

 

 

June 30, 2004

 

3.25

”

 

SECTION 3.   Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written (the “Amendment No. 6 Effective Date”) when,
and only when, each of the following conditions precedent shall have been
satisfied:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF (X)
THIS AMENDMENT EXECUTED BY THE UNDERSIGNED, THE REQUIRED LENDERS AND LENDERS
HOLDING OVER 50% OF THE TERM A ADVANCES OR, AS TO ANY OF THE LENDERS, ADVICE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT SUCH LENDER HAS EXECUTED THIS
AMENDMENT, AND (Y) THE CONSENT ATTACHED HERETO EXECUTED BY EACH OF THE
SUBSIDIARY GUARANTORS;


 


(B)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN EACH OF THE LOAN
DOCUMENTS SHALL BE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT
NO. 6 EFFECTIVE DATE, BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, AS
THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT FOR ANY SUCH REPRESENTATION AND
WARRANTY THAT, BY ITS TERMS, REFERS TO A SPECIFIC DATE OTHER THAN THE AMENDMENT
NO. 6 EFFECTIVE DATE, IN WHICH CASE AS OF SUCH SPECIFIC DATE);


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN EXECUTED COPY OF
THE ASSET PURCHASE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS;


 


(D)           NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING, OR SHALL RESULT
FROM THE EFFECTIVENESS OF THIS AMENDMENT THAT CONSTITUTES A DEFAULT OR EVENT OF
DEFAULT (OTHER THAN THE DEFAULTS AND EVENTS OF DEFAULT EXPRESSLY WAIVED UNDER
SECTION 1);


 


(E)           ALL OF THE ACCRUED FEES THEN DUE AND INVOICED EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, INCLUDING THE INVOICED FEES AND EXPENSES
OF COUNSEL FOR THE ADMINISTRATIVE AGENT, SHALL HAVE BEEN PAID IN FULL; AND


 


(F)            AN AMENDMENT FEE EQUAL TO 0.125% OF THE AGGREGATE OUTSTANDING
TERM ADVANCES (AFTER GIVING EFFECT TO THE DIRECTORY SALE AND THE PREPAYMENT OF
THE TERM ADVANCES IN CONNECTION THEREWITH) AND REVOLVING CREDIT COMMITMENTS OF
EACH LENDER THAT DELIVERS TO THE ADMINISTRATIVE AGENT A DULY EXECUTED
COUNTERPART OF THIS AMENDMENT ON OR BEFORE 5:00 P.M.,


 

5

--------------------------------------------------------------------------------


 


NEW YORK CITY TIME, ON MARCH 1, 2002, SHALL HAVE BEEN PAID IN FULL; PROVIDED
THAT EXECUTED COUNTERPARTS OF THIS AMENDMENT SHALL HAVE BEEN RECEIVED FROM THE
REQUIRED LENDERS AND EACH REQUIRED TERM A LENDER ON OR BEFORE THE DATE HEREOF;
PROVIDED FURTHER THAT IN THE EVENT THAT THE DIRECTORY SALE IS NOT CONSUMMATED BY
MAY 6, 2002, THE BORROWERS SHALL PAY TO SUCH LENDERS ON THE EARLIER OF (I) MAY
8, 2002 AND (II) THE DATE OF TERMINATION OF THE ASSET PURCHASE AGREEMENT, AN
ADDITIONAL AMENDMENT FEE EQUAL TO 0.125% OF THE AGGREGATE AMOUNT OF TERM
ADVANCES THAT WOULD HAVE BEEN PREPAID WITH THE PROCEEDS OF SUCH DIRECTORY SALE.

 

The effectiveness of this Amendment is further conditioned upon the accuracy of
all of the factual matters described herein.  This Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement.

 

SECTION 4. Reference to and Effect on the Loan Documents.  (a)  On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.


 


(B)           THE CREDIT AGREEMENT, AS SPECIFICALLY AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND
EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE
COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL
OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS, IN EACH CASE AS
AMENDED BY THIS AMENDMENT.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN
DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE LOAN
DOCUMENTS.

 

SECTION 5. Costs, Expenses.  Each of the Borrowers hereby severally agree to pay
on demand all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

 

SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Remainder of this page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

BROADWING INC. (f/k/a CINCINNATI BELL INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BROADWING COMMUNICATIONS

 

SERVICES INC. (f/k/a IXC COMMUNICATIONS SERVICES, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

Agreed as of the date first above written:

 

 

 

CITICORP USA, INC.,

 

as Administrative Agent and as Lender

 

 

 

 

 

By

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and as Lender

 

 

 

 

 

By

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

CONSENT

 

Each of the undersigned, as (i) Grantor under the Non-Shared Collateral Security
Agreement dated as of November 9, 1999 and amended by Letter Amendment and
Waiver No. 1 dated as of May 17, 2000 (as amended, the “Non-Shared Collateral
Security Agreement”) in favor of the Citicorp USA, Inc., as Administrative Agent
(the “Administrative Agent”), for its benefit and the benefit of the Lenders
parties to the Credit Agreement referred to in the foregoing Amendment No. 5,
and/or (ii) Grantor under the Shared Collateral Security Agreement and amended
by Letter Amendment and Waiver No. 1 dated as of May 17, 2000 (as amended, the
“Shared Collateral Security Agreement”, and together with the Non-Shared
Collateral Security Agreement, the “Security Agreements”) in favor of Wilmington
Trust Company and John M. Beeson, as Collateral Trustees, for their benefit and
the benefit of the Secured Holders referred to therein, and (iii) Guarantor
under the IXCS Subsidiary Guaranty dated as of November 9, 1999 (the “IXCS
Subsidiary Guaranty”), in favor of the Secured Parties referred to therein,
and/or (iv) Guarantor under the CBI Subsidiary Guaranty dated as of November 9,
1999 (the “CBI Subsidiary Guaranty”, and together with the IXCS Subsidiary
Guaranty, the “Guarantees”) in favor of the Secured Parties referred to therein,
hereby consents to the foregoing Amendment and Consent No. 6 and hereby confirms
and agrees that (a) notwithstanding the effectiveness of the foregoing Amendment
and Consent No. 6, each Security Agreement and Guarantee to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, and (b) the Security Agreements to which such
Grantor is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Secured Obligations (in each case,
as defined therein.)

 

 

BROADWING INC.

 

(f/k/a CINCINNATI BELL INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BROADWING COMMUNICATIONS SERVICES INC. (f/k/a IXC COMMUNICATIONS SERVICES, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

 

 

 

Institution

 

 

 

 

 

By

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

 

BROADWING COMMUNICATIONS INC. (f/k/a IXC COMMUNICATIONS, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

CINCINNATI BELL DIRECTORY INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BROADWING IT CONSULTING INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

ZOOMTOWN.COM INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

CINCINNATI BELL WIRELESS COMPANY

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BROADWING HOLDINGS INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

CINCINNATI BELL ANY DISTANCE INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

CINCINNATI BELL PUBLIC COMMUNICATIONS INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BROADWING TELECOMMUNICATIONS INC. (f/k/a ECLIPSE TELECOMMUNICATIONS, INC.)

 

IXC BUSINESS SERVICES, LLC

 

BROADWING COMMUNICATIONS SERVICES OF VIRGINIA, INC.

 

IXC INTERNET SERVICES, INC.

 

BROADWING LOCAL SERVICES INC.

 

 

 

By

 

 

 

Title:

 

11

--------------------------------------------------------------------------------